Case 1:20-cv-07529 Document 1-9 Filed 09/14/20 Page 1 of 20




             Exhibit I
                 Case 1:20-cv-07529 Document 1-9 Filed 09/14/20 Page 2 of 20
                                           I 1111111111111111 lllll lllllll llll llll 111111111111111 lllll 111111111111111111
                                                                                                          US00RE44904E
c19)   United States
c12)   Reissued Patent                                                  (10)   Patent Number:           US RE44,904 E
       Karhula                                                          (45)   Date of Reissued Patent:    May 20, 2014

(54)    METHOD FOR CONTENTION FREE                                                     5,675,617   A       10/ 1997   Quirk et al.
        TRAFFIC DETECTION                                                              5,678,188   A       10/1997    Hisamura
                                                                                       5,682,386   A *     10/1997    Arimilli et al. ............... 370/468
                                                                                       5,822,361   A       10/1998    Nakamura et al.
(75)    Inventor:     Petri Karhula, Tampere (FI)                                      5,857,092   A        1/1999    Nakamura et al.
                                                                                       5,881,242   A        3/1999    Ku et al.
(73)    Assignee: Calton Research L.L.C., Wilmington,                                  6,347,087   Bl*      2/2002    Ganesh et al. ................ 370/392
                  DE (US)                                                              6,633,564   Bl *    10/2003    Steer et al. .................... 370/389
                                                                                       6,658,363   B2      12/2003    Mejia et al.
(21)    Appl. No.: 13/171,882                                                          7,027,465   B2       4/2006    Hautala


(22)    Filed:        Jun.29,2011                                                            FOREIGN PATENT DOCUMENTS

             Related U.S. Patent Documents                                     EP                   0491494             6/1992
                                                                               EP                   0584667             3/1994
Reissue of:                                                                    EP                   0749254            12/1996
(64) Patent No.:       7,555,014
      Issued:          Jun.30,2009                                                                            (Continued)
      Appl. No.:       11/402,621                                                                    OTHER PUBLICATIONS
      Filed:           Apr. 11, 2006
U.S. Applications:                                                             R.O. Lamaire et al.; "Wireless LANs and Mobile Networking: Stan-
(63) Continuation of application No. 10/167,986, filed on                      dards and Future Directions"; IEEE communications Magazine
      Jun. 11, 2002, now Pat. No. 7,027,465, which is a                        'Online!'; Aug. 1996; p. 1-15.
      continuation of application No. PCT/EP99/10097,
                                                                                                              (Continued)
      filed on Dec. 17, 1999.
                                                                               Primary Examiner - Phuc Tran
(51)    Int. Cl.
        H04J3/07                      (2006.01)                                (74) Attorney, Agent, or Firm - Stolowitz Ford Cowger
(52)    U.S. Cl.
                                                                               LLP
        USPC ........................................... 370/506; 370/350
                                                                               (57)                          ABSTRACT
(58)    Field of Classification Search
        USPC .......................................... 370/350, 503-506       The invention discloses a method for detecting priority of
        See application file for complete search history.                      data frames comprising the steps of extracting (Sl) a bit
                                                                               pattern from a predetermined position in a frame, comparing
(56)                     References Cited                                      (S2, S3) said extracted bit pattern with a search pattern, and
                                                                               identifying (S4) said received frame as a priority frame in case
                   U.S. PATENT DOCUMENTS                                       said extracted bit pattern (BP) matches with said first search
                                                                               pattern (SP). By this method, the priority of a data frame can
       4,627,051   A   12/1986 Shimizu                                         easily be detected. The invention also proposes a correspond-
       4,716,407   A   12/1987 Borras et al.
       4,930,124   A    5/ 1990 de Boisseron et al.                            ing device for detecting priority of data frames.
       5,541,919   A * 7/1996 Yong et al. .................... 370/416
       5,594,738   A    l/ 1997 Crisler et al.                                                     18 Claims, 10 Drawing Sheets



                                                          START




                                                 COMPARE BIT PATTERN
                                            S2     BP WITH SEARCH
                                                     PATTERN SP



                                                                            NO
                                            S3




                                            S4       PRIORITY FRAME                   NO PRIORITY FRAME        S5




                                                         RETURN
        Case 1:20-cv-07529 Document 1-9 Filed 09/14/20 Page 3 of 20


                                  US RE44,904 E
                                      Page 2


(56)          References Cited                               OTHER PUBLICATIONS

                                           European Patent Office; International Search Report WO01045328;
       FOREIGN PATENT DOCUMENTS
                                           Apr. 4, 2001; 7 pages.
EP        0782297       7/1997             Stolowitz Ford Cowger LLP; Related Case Listing; Aug. 24, 2011, 1
EP        0804006      10/1997
                                           Page.
EP        0917317       5/1999
EP        0959398      11/1999
WO       01045328       6/2001             * cited by examiner
      Case 1:20-cv-07529 Document 1-9 Filed 09/14/20 Page 4 of 20


U.S. Patent       May 20, 2014        Sheet 1 of 10     US RE44,904 E




                                                          ~

                                                            •

                        •
                                 I
                                     <{
                                     I-
                                     {/)   1~             (!)
                                                          -u.
                      ~

                                                  <(
                                                  I-
                                                  C/}




                       U)
                       (/)
                       w
                       .....J~
                       0:: 0::
                       3:o
                       0:: ~
                       ow
                       Oz
                       w
                       0::
                       ~
      Case 1:20-cv-07529 Document 1-9 Filed 09/14/20 Page 5 of 20


U.S. Patent                May 20, 2014      Sheet 2 of 10              US RE44,904 E




                                START



              S       EXTRACT BIT PATTERN BP
                  1
                           FROM FRAME



                      COMPARE BIT PATTERN
              S2        BP WITH SEARCH
                          PATTERN SP


                                                NO
              S3




              S4            PRIORITY FRAME             NO PRIORITY FRAME     S5




                               RETURN
                                                               FIG. 2


                                                     COMPARE


                                                                SP




                      OS
                                                               FIG. 3
      Case 1:20-cv-07529 Document 1-9 Filed 09/14/20 Page 6 of 20


U.S. Patent       May 20, 2014      Sheet 3 of 10           US RE44,904 E




                          TO/FROM NETWORK

                            ~             '




                                              INFORMATION
                FRAME
       22                                       ELEMENT     28
               RECEIVER
                                                RECEIVER


                   I                           I
              BIT PATTERN           OFFSET
       23                       ~
                                                    27
              EXTRACTOR             MEMORY


                   I
       24     COMPARATOR        ~
                                    SEARCH
                                    PATTERN
                                                   -25
                                    MEMORY


                   I
                PRIORITY
       26     IDENTIFYING
                MEANS




                                FIG. 4
      Case 1:20-cv-07529 Document 1-9 Filed 09/14/20 Page 7 of 20


U.S. Patent       May 20, 2014                      Sheet 4 of 10                  US RE44,904 E


                                   Y'.
                                   (/)
                                   <{
                                   2
                                   Io
                                   I-    0
                                   s8
                                   C) -,-
                                   z8
                                   ~o
                                   (/) H
                        N                    N
                        n.         <{ N      Cl..
                        co         22        m
          N
          n..
          Cl)




                                                                                      U')
                                             .,-
                                                                                        •

                                                                                      -u.
          0                  0
          0
          0
                             0
                             0
                                             -.-
                                             0
                                                                                      C)
          C)                 0               -.-
          ..-                -,-             -,-
                                             ,-
          0                  0
          0                  0               0
          0                  0               ..--




          .....     ..-
                    0
                                                                         Cf)
                                                                         w
          0
          ..-       ..-
          ...--
          ..-
                    ..--
                    ..-
                                                                         !;::
          0         C>
                                                                         m
          0         0                                                    0
          ..-
          0
          ..-
                    ..-
                    C>
                    ..--
                                                                         ....'1"
                                                                         II
          0
          .....     C>
                    ......                                en
          0         C>
                                                          w              N
                                                                         Cf)
          .....
          0
                    ..-
                    C>
                                                          !;::           0
          .....     ..--                                  [D
                                                          U)
                                                          N
                                                          ,-
                                                           II
          ..-       ..-                                   ...-
          Cl..      n.                                   en
          en        co                                   0

                                                                    lL
      Case 1:20-cv-07529 Document 1-9 Filed 09/14/20 Page 8 of 20


U.S. Patent       May 20, 2014      Sheet 5 of 10           US RE44,904 E




                 CFPACTIVE




     S61
                                    NO




            EXTRACT BIT PATTERNS
      S62     BP1 AND BP2 FROM
                   FRAME F



            MASK BP2 WITH MASK M2
      S63
               TO OBTAIN BP2'




                 MATCH OF
      S64     SP1 WITH BP1 AND
               SP2 WITH BP2'?       NO




              FRAME TO PRIORITY             FRAME TO NORMAL
     S65                                                         S66
                   QUEUE                            QUEUE




                  RETURN




                           FIG. 6
      Case 1:20-cv-07529 Document 1-9 Filed 09/14/20 Page 9 of 20


U.S. Patent       May 20, 2014        Sheet 6 of 10              US RE44,904 E




                              PRIORITY FRAMES




            PRIORITY
    212      FRAMES       >------

          COUNTER (PFC)                               ,___   NORMAL
                                                                        215
                                                             QUEUE


             PFOCFP       .__           PC
    213
            COUNTER                 CONTROLLER



                                                             PRIORITY
                                                                        216
            CFP DTIM                                  -      QUEUE
    214                   >------
            COUNTER


                                        211




                          FIG. 7
      Case 1:20-cv-07529 Document 1-9 Filed 09/14/20 Page 10 of 20


U.S. Patent         May 20, 2014     Sheet 7 of 10           US RE44,904 E




                  CFPACTIVE




      S81       FRAME RECEIVED?
                                     NO




              EXTRACT BIT PATTERNS
      S82       BP1 AND BP2 FROM
                     FRAME F



            MASK BP2 WITH MASK M2
      S83
               TO OBTAIN BP2'




                   MATCH OF
      S84       SP1 WITH BP1 AND
                 SP2 WITH BP2'?      NO




            FRAME TO HIGH PRIORITY           FRAME TO NORMAL
      S85                                                        S86
                     QUEUE                           QUEUE



      S87         PFC= PFC+ 1




                    RETURN


                                               FIG. 8
      Case 1:20-cv-07529 Document 1-9 Filed 09/14/20 Page 11 of 20


U.S. Patent         May 20, 2014      Sheet 8 of 10         US RE44,904 E



                           CFP INACTIVE




              S91
                                                  NO




              S92
                                                  NO




              S93     PFOCFP = PFOCFP + 1




              S94          PFC= PFC+ 1




                                                  NO
              S95




                       CFP DTIM COUNTER =
              S96
                      CFP DTIM COUNTER+ 1




                        FRAME TO NORMAL
              S97             QUEUE




                             RETURN


                                                       FIG. 9
      Case 1:20-cv-07529 Document 1-9 Filed 09/14/20 Page 12 of 20


U.S. Patent        May 20, 2014           Sheet 9 of 10               US RE44,904 E




                                        ST.ART




                    S101       DTIM AFTER CFP END




                                            ELSE
                               ELSE




       CFPINTERYAL=(CFP                                  CFP INTERVAL = (CFP
      INTERVAL x 2} OR (MAX_                            INTERVAL/ 2) OR {MIN.
            CFPINTERVAL                                     CFPINTERVAL
                                                                          S108


                                 ELSE            ELSE




      CFP DURATION= (CFP                                CFP DURATION = {CFP
     DURATION/2) OR MIN_ CFP                            DURATION x 2) OR MAX_
           DURATION                                        CFP DURATION
     S106                                                               S1010



                                      PFC =O
                                    PFOCFP=O               S1011
                               CFP DTIM COUNTER= 0



                                      RETURN
                                                             FIG. 10
      Case 1:20-cv-07529 Document 1-9 Filed 09/14/20 Page 13 of 20


U.S. Patent          May 20, 2014     Sheet 10 of 10          US RE44,904 E



                             START



                      IDENTIFY BIT PATTERN
           S111       CONTAINING PRIORITY
                          INFORMATION


                      STORE IDENTIFIED BIT
            S112      PATTERN AS SEARCH
                           PATTERN



                     DETERMINE OFFSET OF
            S113
                     BIT PATTERN LOCATION



                     PRODUCE INFORMATION
                      ELEMENT CONTAINING
            S114
                      OFFSET AND SEARCH
                           PATTERN



                       SEND INFORMATION
            S115
                         ELEMENT TO AP



                             RETURN
                                                 FIG. 11



     BEACO_N_s-+1---.c.-F_P_-r--.....__-r-l-~---.,------1-1__cT""FP__
              DTIM                  DTIM               DTIM


                        CFP REPETITION INTERVAL


                                                         FIG. 12
              Case 1:20-cv-07529 Document 1-9 Filed 09/14/20 Page 14 of 20


                                                       US RE44,904 E
                               1                                                                         2
         METHOD FOR CONTENTION FREE                                 analyzed, starting from the outer most headers, until the right
             TRAFFIC DETECTION                                      field in the header had been found.
                                                                       Since all frame headers are parsed when detecting priority,
                                                                    this measure has a high reliability.
Matter enclosed in heavy brackets [ ] appears in the 5                 However, this measure is very complex, takes a long time
original patent but forms no part of this reissue specifica-        and requires a large amount of processing. Furthermore, the
tion; matter printed in italics indicates the additions             traffic transferred in WLAN can be practically anything,
made by reissue.                                                    including complex tunneling protocols. Therefore, all the
                                                                    frame headers and protocols which can be included in the data
           CROSS-REFERENCE TO RELATED                            1o frames transmitted via the network have to be known. Hence,
                       APPLICATIONS                                 the amount of information needed for identifying the data is
                                                                    huge. This huge amount of information is typically too heavy
   This application is a reissue of U.S. patent application Ser.    to handle in quite small and low price equipment like WLAN
No. 11/402,621,filed on Apr. 11, 2006, issued as U.S. Pat. No.      access points (AP).
7,555,014, which is a continuation ofU.S. patent application 15        In addition, it has to be considered that every time new
Ser. No. 10/167,986, filed Jun. 11, 2002, now U.S. Pat. No.         protocols are introduced, the access point has to be updated,
7,027,465, which is a continuation of International Applica-        at least by software updates. This is also required in case
tion PCT/EP99/10097 having an international filing date of          protocols   already used are changed.
Dec. 17, 1999 and from which priority is claimed under all             Thus, conventionally such a transmission differentiation
                                                                 20 based on priority was not conducted at all. That is, the existing
applicable sections of Title 35 of the United States Code
                                                                    systems according to the IEEE 802.11 standard do not sepa-
including, but not limited to, Sections 120, 363 and 365(c).
                                                                    rate traffic based on priority. In these conventional systems,
               FIELD OF THE INVENTION                               the Content Free Period (CFP) is only used to deliver traffic
                                                                    from the Access Point (AP) to stations, treating all frames
                                                                 25 equally.
   The present invention relates to a method and a device for
detecting priority of data frames in a network.                                   SUMMARY OF THE INVENTION
          BACKGROUND OF THE INVENTION                                       Therefore, the object underlying the invention resides in
                                                                    30   removing the above drawbacks of the prior art and to provide
   This invention relates in general to the field of telecommu-          a method by which priority traffic can easily be distinguished
nications, more precisely to Wireless Local Area Networks                from normal traffic without the need of a complex processing.
(WLAN) and Electrical and Electronics Engineers (IEEE)                      This object is solved by a method for detecting priority of
802.11 WLAN standard.                                                    data frames in a network comprising the steps of extracting a
   The IEEE 802 .11 Wireless Local Area Network specifica-          35   bit pattern from a predetermined position in a frame, compar-
tion specifies a so-called Contention Free Period (CFP),                 ing the extracted bit pattern with a search pattern, and iden-
which is a period of transmission time that is free from the             tifying the received frame as a priority frame in case the
normal contention based airtime reservation. The length and              extracted bit pattern matches with the first search pattern.
duration of CFP are configurable parameters in Access Point                 Alternatively, the above object is solved by a device for
(AP), so that the start of CFP is repeated after one or more        40   detecting priority of data frames in a network comprising a
Delivery Traffic Indication Message (DTIM) intervals (see                receiving means for receiving data frames, an extracting
IEEE 802.11 standard). The CFP and its relationship to the               means for extracting a bit pattern from a predetermined posi-
so-called Content Period (CP) is schematically illustrated in            tion of a data frame, a comparing means for comparing the
FIG. 12. As can be seen, a CFP repetition interval contains a            extracted bit pattern with a predetermined search pattern, and
Content Free Period (CFP) and a Content Period (CP). Each           45   an identifying means for identifying the received frame as a
CFP begins with a beacon frame that contains a DTIM ele-                 priority frame in case the extracted bit pattern matches with
ment.                                                                    the first search pattern.
   The purpose of this CFP is that it can be used for delivering            Thus, a priority which is defined in a higher-level layer can
high priority traffic, which has higher real time requirements           easily be detected by comparing a corresponding bit pattern
than normal traffic. The CFP is controlled by the so-called         50   with a search pattern without further processing of the
Point Coordination Function (PCF) in an Access Point (AP).               received frame. By the method and the device according to
The standard specifies the PCF operation in basic level, but             the invention, simply a bit pattern is extracted at a position in
does not specify how the PCF should be controlled or how                 the frame, where the priority information is known to be
some traffic should be identified as high priority traffic. These        located. This bit pattern is compared with a search pattern
things are considered to be out of the scope of the standard.       55   which corresponds to that bit pattern, which would be located
   Information within data frames is marked as having a high             at the above position in case that a priority is set for the actual
priority by using certain fields in some protocol frames or              frame. Thus, it is not necessary to process and analyze the
headers. However, the Access Point (AP) usually processes                received frame, i.e., to process higher-level layers in order to
only frames on the Medium Access Control (MAC) layer                     obtain priority information.
such that the AP can not easily access information regarding        60      Hence, when adopting the IEEE 802.11 WLAN standard,
the priority of certain data blocks within the frames, since this        the priority can be detected in the Medium Access Control
information is processed in higher layers.                               (MAC) layer which is a low-level layer. That is, the method
   Thus, for getting priority information, conventionally the            can easily find higher priority traffic from the stream of MAC
frames which are to be transmitted through an Access Point               layer frames. Therefore, the method does not need any knowl-
(AP) had to be searched for these fields which indicate the         65   edge of the upper layer protocols.
priority state of the actual data frame. This means that in all             Consequently, according to the method of the invention,
frames all fields had to be checked, all the headers had to be           certain traffic can be defined to have higher priority than other
              Case 1:20-cv-07529 Document 1-9 Filed 09/14/20 Page 15 of 20


                                                          US RE44,904 E
                                3                                                                         4
traffic when it is handled in an IEEE 802.11 WLAN Access                    period, i.e., the Contention Free Period, can be adjusted cor-
Point (AP). The method is designed so that it is as lightweight             responding to the load of priority traffic on the network.
as possible to execute in a low cost and possibly low perfor-                  Furthermore, for obtaining the statistical information, the
mance AP.                                                                   total number of priority frames and the number of priority
   Furthermore, the method is protocol-independent and so              5    frames outside the special period can be counted. Then, it can
                                                                            be decided on the basis of the count values obtained whether
flexible that all the configuration may be done in external
                                                                            the special period has to be increased or decreased.
configuration program and the Access Point does not need to                    In addition, in the IEEE 802.11, a data+CF-poll frame is
know anything about the processed traffic.                                  defined. Preferably, this data+CF-poll frame can be used for
   Further advantageous developments are set out below.                     transmitting priority frames in case of a symmetrical high
                                                                       10
   In particular, the predetermined position in the frame is                priority traffic between the Access Point and stations in the
defined by the offset of the bit pattern in the frame. Thus, the            network.
position of the bit pattern to be extracted and examined can                   Furthermore, the invention proposes a method for gener-
accurately be defined.                                                      ating priority detecting information necessary for the above
   Furthermore, the offset and the search pattern are included              method and device. This method comprises the steps of ana-
                                                                       15   lyzing a data frame, identifying a bit pattern indicating a
in an information element. This information element can be
                                                                            priority state, defining the identified bit pattern as a search
produced by an external program such that the device accord-                pattern, and locating the bit pattern within the data frame. By
ing to the invention and the device performing the method                   this method, the necessary priority detection information can
according to the invention does not have to generate the                    easily be provided. For example, this method can be
search pattern and the offset. Thus, the structure of the device       20   employed by a configuration program that is externally run,
does not have to be complex.                                                for example, in one of the wireless stations which are con-
   In addition, in case new protocols or modified protocols are             nected by air with the Access Point.
introduced in the network, it is not necessary to reconfigure                  The above method for generating priority detecting infor-
the network element (i.e., the device) performing the method.               mation may further comprise the steps of determining the
It is only necessary to provide new information elements               25   offset of the location, and producing an information element
including the new offset and the new search pattern, which                  including the offset and the search pattern. Optionally, also
can be effected by an external configuration program. For                   the mask for masking the bit pattern mentioned above can be
this, it is not necessary to install new software in the network            determined and included in the information element.
element or to install new hardware. It is not even necessary to
                                                                                  BRIEF DESCRIPTION OF THE DRAWINGS
shut down the network element for a new configuration.                 30
Hence, the method is very flexible.                                            The present invention will be more readily understood with
   Moreover, the bit pattern can be masked by using a mask.                 reference to the accompanying drawings in which:
Then, the masked bit pattern is compared with the search                       FIG. 1 shows a main system overview;
pattern instead of comparing the bit pattern with the search                   FIG. 2 shows a process for checking priority of frames
pattern. By this measure, single bits can easily be extracted          35   according to a first embodiment;
from the bit pattern. This is advantageous in case the bit                     FIG. 3 shows an example for a frame to be examined by the
pattern is extracted in form of bytes. For example, a bit pattern           process according to the first embodiment;
can include two bytes, whereas for the priority detection only                 FIG. 4 shows a frame priority detecting device according to
two bits of each byte are required. These two bits can easily be            the first embodiment;
extracted by using the mask.                                           40      FIG. 5 shows an example of pattern matching with two
   The mask can also be included in the information element                 different information elements according to a second
described above.                                                            embodiment;
   If necessary, also a plurality of different bit patterns, search            FIG. 6 illustrates a flow chart of a frame sending procedure
patterns, offsets and-optionally-masks can be used to                       during Content Free Period (CFP) according to the second
detect priority of the frames. By this measure, priority infor-        45   embodiment;
mation can be detected which is located at different positions                 FIG. 7 shows relevant parts of a Point Coordinator (PC)
within a data frame.                                                        according to a third embodiment;
   Alternatively, a plurality of different priority levels can be              FIG. 8 illustrates a flow chart of a frame sending procedure
provided for the frames. For detecting different priority lev-              during Content Free Period (CFP) according to the third
els, a plurality of different bit patterns, search patterns, offsets   50   embodiment;
and-optionally-masks can be used to detect the plurality of                    FIG. 9 illustrates a flow chart of a frame sending procedure
different priority levels. By this measure, also different pri-             during contention period according to the third embodiment;
ority levels can easily be detected.                                        and
   Hence, a plurality of different information elements can be                 FIG. 10 illustrates a flow chart of a procedure for CFP
used. For example, one certain priority can require a plurality        55   parameter tuning according to the third embodiment;
of information elements, while another certain priority can                    FIG. 11 shows a flow chart of a method for obtaining
require only one particular information element.                            priority detection information; and
   A received frame can be forwarded to a priority queue in                    FIG. 12 illustrates the relationship between Content Free
case the frame is detected to be a priority frame during a                  Periods (CFP) and Content Periods (CP) according to IEEE
special period for sending priority traffic. The priority queue        60   802.11.
serves to transmit the data priority frames in the network
faster than normal frames. This measure is especially advan-                      DETAILED DESCRIPTION OF PREFERRED
tageous in an IEEE 802.11 WLAN since in this standard, a                                    EMBODIMENTS
Contention Free Period is defined, as described above.
   In addition, the duration of the special period for sending         65      In the following, preferred embodiments of the invention
priority traffic can be adjusted according statistical informa-             are described in more detail with reference to the accompa-
tion regarding the priority frames sent. Thus, the special                  nying drawings.
              Case 1:20-cv-07529 Document 1-9 Filed 09/14/20 Page 16 of 20


                                                       US RE44,904 E
                               5                                                                         6
   FIG. 1 shows an overview of the main system used in the               bit pattern BP described above is extracted from a predeter-
embodiments. The system is a normal IEEE 802.11 Basic                    mined position. The position is defined by the offset OS, as
Service Set (BSS) containing one Access point (AP) 2 and                 mentioned above, and the offset is stored in an offset memory
one or more wireless stations (STA) 3 to 5. The AP may or                27 which is accessed by the bit pattern extractor 23. The
may not be connected to another wired or wireless network 1.        5    extracted bit pattern BP is forwarded to a comparator 24
The purpose of the AP 2 is to transmit the traffic between the           which compares the extracted bit pattern BP with the search
wireless stations or between wireless stations and the network           pattern SP. The search pattern SP is stored in a search pattern
1 which is connected to the AP 2.                                        memory 25 which is accessed by the comparator 24. The
   All the network components function according to the                  comparison result is supplied to a priority identifying means
IEEE 802.11 standard. This presented set-up is a typical            10   26 which identifies the actual frame F as a priority frame in
representation of the coverage area of one AP. The whole                 case the comparison results indicates that the bit pattern BP
wireless network usually consists of several of these kinds of           matches the search pattern SP. Thus, the Access Point (AP) 2
subsystems. An external configuration program may run in                 can detect priority frames and can treat them correspondingly.
one of the stations in the wireless network or it may reside in             As mentioned above, the external configuration program
some other host and be connected to AP with a wire. In this         15   provides information elements which each comprise an offset
example, the configuration program is executed in the wire-              OS and a search pattern SP. These information elements are
less station 3.                                                          received by an information element receiver 28. The receiver
   In the following, a first embodiment which shows the basic            28 analyzes the information element and supplies the
idea of the invention is described with respect to the flow chart        detected offset OS to the offset memory 27 and the detected
shown in FIG. 2 and an example for a Medium Access Control          20   search pattern SP to the search pattern memory 25.
(MAC) layer frame shown in FIG. 3.                                          The first embodiment described above illustrates the basic
   The procedure shown in FIG. 2 is executed by the Access               operation according to the invention. The second embodi-
Point AP 2 every time a Medium Access Control (MAC) layer                ment described in the following describes a further, more
frame has been received.                                                 detailed example for the high priority traffic detection method
   In step Sl, the AP 2 extracts a bit pattern from a given         25   in which the Content Free Period (CFP) defined in IEEE
position in the received frame. The bit pattern can be a pattern         802 .11 standard is used for transmitting detected high priority
of two bytes, for example. However, the length of the bit                frames.
pattern can be selected arbitrarily. The extracted bit pattern is           According to IEEE 802.11, the Content Free Period (CFP)
indicated by BP in FIG. 2. In step S2, the extracted bit pattern         is a period which is reserved for transmitting high priority
BP is compared with a predetermined search pattern SP. If in        30   traffic, as described above in the introductory part with
step S3 it is decided that both patterns match, it is determined         respect to FIG. 12. The CFP is controlled by a Point Coordi-
in step S4 that the actual frame is a priority frame. On the             nator (PC) 21 which is arranged in the Access Point (AP) 2
other hand, if it is decided in step S3 that both patterns do not        shown in FIG. 1. If the high priority traffic is transferred only
match, it is determined in step S5 that the actual frame is not          from the AP 1 to the wireless stations (i.e., in a typical client-
a priority frame. After identifying the priority of the frame,      35   server application case), the CFP may be used only for deliv-
the frame can be treated according to the identified priority.           ering data from the AP to wireless stations. But, if the nature
   Thus, the frame can easily be examined whether it is a                of the high priority traffic is interactive (like a videoconfer-
priority frame or not without the need for analyzing the data            ence, for example), the PC 21 must also poll wireless stations
format in the MAC layer frame itself, i.e., without knowing              to permit them to transmit also during the CFP. See IEEE
protocols of the higher layers.                                     40   802.11 standard for more detailed description about this basic
   The position of the bit pattern to be extracted is defined by         functionality ofIEEE 802.11 standard.
the offset OS from the start of the MAC frame, as shown in                  The AP 2 receives MAC layer frames either from the wire-
FIG. 3. Thus, the AP 2 requires only information regarding               less station or from the connected wired network. If the des-
the offset OS and the search pattern SP for checking priority            tination of the frame is in the wireless network, the AP will
of certain MAC frames.                                              45   check whether the frame is high or normal priority traffic. The
   This information can be provided by an external configu-              priority detection requires that the AP 2 is configured with the
ration program. The configuration program can be executed                external configuration program to detect the priority and the
in one of the wireless stations, for example. Alternatively, it          required configuration information elements are configured
can be executed in any suitable network element, including               to the AP by the external configuration program. The AP also
the Access Point itself. For this configuration program it is       50   needs to reformat the MAC level header of the frame or
necessary that the bit positions of the priority information             encapsulate the frame inside a separate IEEE 802.11 MAC
which are usually set in higher layers are known. Thus, by               header which is defined in IEEE 802.11. The point when the
providing the AP with the offset, the AP does not have to                priority detection check is performed (before or after IEEE
process the frame in order to identify priority information. It          802.11 MAC header formatting) can be left implementation
is only necessary to obtain the corresponding bit pattern.          55   specific.
   In the first embodiment, the configuration program is                    If the BSS is in a so-called Contention Free (CF) state (i.e.,
executed in the wireless station STA 3. The configuration                currently there is a Contention Free Period (CFP)) and the
program produces information elements which contain the                  frame is a priority frame, the frame is put in a priority transmit
above-described information regarding the offset OS and the              queue, otherwise the frame is treated like the normal traffic.
search pattern SP necessary to identify the priority state of       60   During the CFP, all the frames in the priority queue are
certain MAC frames. These information elements are trans-                transmitted before any frames from the normal queue. When
mitted to the AP 2.                                                      the CFP ends, remaining frames in the priority queue are
   FIG. 4 shows the relevant parts of the Access Point 2 in              moved to the normal queue and priority queue is flushed.
more detail. Reference numeral 22 denotes a frame receiver                  According to this embodiment, the priority of a MAC layer
by which frames are received from the wired or wireless             65   frame is detected by using one or more information elements
network 1 and also from the wireless stations 2 to 5. Refer-             which are transmitted to the Access Point (AP) 1. That is, one
ence numeral 23 denotes a bit pattern extractor by which the             or more bit patterns with corresponding different offsets are
              Case 1:20-cv-07529 Document 1-9 Filed 09/14/20 Page 17 of 20


                                                        US RE44,904 E
                                7                                                                         8
checked whether they match with one or more different                     give the following data to the Access Point by which three
search patterns. Furthermore, the bit patterns extracted from             priorities (i.e. priority 1, priority 2 and priority 3) can be
the MAC layer frame are also masked by using a mask. The                  distinguished. It is noted that these three priorities can each
mask is also contained in an information element. Thus, the               represent different priority levels (e.g., priority 1 represents
information element according to the second embodiment               5    the highest priority while priority 3 has the lowest) or can
comprises the offset and the search pattern as according to the           represent equal priority levels.
first embodiment, and in addition a mask. The mask serves to                 Priority 1 information:
obtain only particular bits in the extracted bit pattern and is              Information element 1: offset 1 and search pattern 1
optional.                                                                    Information element 2: offset 2 and search pattern 2
   The operation according to the second embodiment is               10      Information element 3: offset 3 and search pattern 3 ...
described by referring to FIGS. 5 and 6. It is noted that for                Information element n: offset n and search pattern n
simplifying the illustration, the second embodiment is                       Priority 2 information:
described with reference to the case that the priority is                    Information element 1: offset 1 and search pattern 1
detected by using two information elements.                                  Priority 3 information:
   In FIG. 5 it is shown that two bit patterns BPl and BP2 are       15      Information element 1: offset 1 and search pattern 1
extracted from the MAC layer frame F. The first bit pattern                  Information element 2: offset 2 and search pattern 2
BPl is extracted with an offset OSl. As illustrated, the first bit           The AP then checks whether a received frame matches with
pattern matches with the first search pattern SPl. For the first          all the information elements of the first group containing the
bit pattern BPl, no mask has been specified (i.e., no masking             information elements for priority 1. That is, for each infor-
is performed).                                                       20   mation element it is checked whether a bit pattern at the offset
   However, for the second bit pattern BPl a mask M2 is                   included in the information element matches with the search
specified. In this example, the mask is M2=00010000 such                  pattern included in the information element. If this is the case
that only the fourth bit is passed through. The resultant bit             for all information elements, then the frame has the priority 1.
pattern BP2' is then compared with the second search pattern                 If the frame does not match with all information elements
SP2. Here, the second search pattern SP2 and the masked bit          25   listed in the first group, then the AP tests the same frame with
pattern BP2' match. Since also the first search pattern SPl               all the information elements (one, in this example) of the
matches with the first bit pattern BPl, it is decided that the            second group containing the information elements for prior-
actual frame F is a high priority frame.                                  ity 2. If the bit pattern extracted at the offset 3 in the frame
   According to the second embodiment, the frame F which                  matches with the search pattern 3 included in information
has been detected as a priority frame, is transmitted in the         30   element 3, it is decided that the frame has the priority 2.
Contention Free Period (CFP). That is, it is put on a high                   However, if the patterns do not match, then the AP checks
priority queue. This process is described in the following by             the priority 3 information. That is, the frame is checked
referring to the flow chart shown in FIG. 6.                              whether it matches with information elements 1 and 2. If this
   The process shown in this flow chart is performed during               is the case, the frame has the priority 3. If the frame still does
the Content Free Period, i.e., in case the CFP is active. In step    35   not match, it has no priority.
S61, the Access Point (AP) 2 waits for receiving a frame                     Next, a third embodiment is described, according to which
which is to be transmitted further to the wireless stations 3 to          the Point Coordinator (PC) 21 collects statistics about the
5 (FIG. 1). In step S62, the bit patterns BPl and BP2 are                 high priority traffic sent and adjusts the parameters for the
extracted from the frame F, as shown in FIG. 5. In step S63,              CFP.
the bit pattern BP2 is masked with the mask M2 to obtain a bit       40      In detail, the PC 21 counts the high priority packets during
pattern BP2', as described above. Since no mask has been                  the every so-called Delivery Traffic Indication Message
specified for the first bit pattern BPl, no corresponding step            (DTIM) interval (see IEEE 802.11 WLAN standard). Fur-
for the first bit pattern BPl is performed.                               thermore, it also counts how much of those packets are trans-
   Then, in step S64, it is checked whether both bit patterns             mitted outside the CFP and how much during the DTIM
BPl and BP2' match with the search patterns SPl and SP2,             45   interval containing CFP but outside CFP. The PC saves sta-
respectively. If SPl and BPl, and SP2 and BP2' respectively               tistics of the previous N DTIM intervals, where N is at least
match, it is decided that the received frame Fis a high priority          the CFP repeating interval. The PC then checks the statistics
frame, and the frame Fis put in the priority queue (step S65).            after every DTIM interval that contains CFP and adjusts the
This is effected by the Point Coordinator (PC) 21 arranged in             CFP length and interval accordingly. The frame handling and
the Access Point (AP) 2. If the patterns do not match (NO in         50   statistics collection during the CFP is presented in FIG. 8 and
step S64), the received frame Fis put in the normal queue, as             during the contention period in FIG. 9.
shown in step S66.                                                           The PC 21 according to the third embodiment is shown in
   As described above, the Point Coordinator (PC) 21 puts a               FIG. 7 in greater detail. As derivable therefrom, the PC com-
priority frame in the priority queue in case the Contention               prises a plurality of counters which are used by a PC control-
Free Period (CFP) is active. However, in case the CFP is             55   ler 211 to control the CPF. A priority frames counter (PFC)
inactive, the frame goes to the normal queue so that it does not          212 serves to count all priority frames received. A counter for
have to wait for the CFP to start. When the CFP starts, the PC            priority frames outside CFP (PFOCFP) counter 213 serves to
flushes the normal queue and places the unsent high priority              count all priority frames which are received during the con-
frames in the priority queue. Thus, when the Point Coordina-              tent period, i.e., when CFP is inactive. A CFP DTIM counter
tor (PC) 21 notices that the frame which should be sent is a         60   214 serves to count all priority frames which are received in
high priority frame, it puts this frame in the normal or high             anDTIM interval containing a Contention Free Period (CFP).
priority queue depending on the current state of the network.             As mentioned above, the PC 21 forwards the received priority
   As mentioned above, the use of two information elements                frames either to the normal queue 215 orto the priority queue
is only an example. The number of information elements can                216 depending on the current state of the network.
be more than two. By using a plurality of information ele-           65      The flowchart shown in FIG. 8 is almost the same as in FIG.
ments, it is also possible to distinguish between different               6. The steps S81 to S86 correspond to the steps S61 to S66 of
priority levels. For example, the configuration program can               FIG. 5. Thus, an unnecessary repetition is omitted here. How-
              Case 1:20-cv-07529 Document 1-9 Filed 09/14/20 Page 18 of 20


                                                         US RE44,904 E
                                9                                                                          10
ever, in addition to the flow chart shown in FIG. 6, a new step                If it is decided in step S102 that the percentage of high
S87 is performed in case patterns SPl and BPl, and SP2 and                 priority traffic sent outside the CFP drops below a low alarm
BP2' match. In this step SS, the priority frame counter (PFC)              level LAL, the PC 21 will start decreasing the CFP in order to
212 is incremented each time it is decided that an actual frame            give the normal traffic also a reasonable chance to be deliv-
is a high priority frame.                                             5    ered in time. The low alarm level LAL is the percentage of the
   FIG. 9 shows a flowchart representing a process performed               high priority traffic that can be send outside the CFP if
during the content period, i.e., when the CFP is inactive. Here,           needed. In order that the system can work smoothly, the low
all received frames are put in the normal queue. In case of a              alarm level should be less than 100%-high alarm level HAL.
high priority frame, several values are counted by the                         When the alarm level LAL is reached, the PC 21 will next
                                                                      10
counters of the Point Coordinator (PC) 21 for providing sta-               check what is the percentage of high priority traffic sent
tistical information.                                                      during the DTIM intervals not containing the CFP in step
   In detail, in step S91 it is waited for a frame, similar to step        S103 which corresponds to step Sl 07 described above. If it is
S81 of FIG. 8. In step S92, the priority is detected in the way            less than alarm level, the PC will make the CFP interval to be
as described in the first or second embodiment. If the actual         15
                                                                           double of the original in step S104. Next, the PC 21 will check
frame is a normal frame with no priority, the flow advances to             if the percentage of high priority traffic sent outside of the
step S97 in which the frame is put to the normal queue 215. If,            CFP during the DTIM containing CFP is also lower than the
however, the actual frame is a priority frame, the flow                    alarm level LAL. This is effected in step S105 which corre-
advances to step S93 in which PFOCFP counter 213 is incre-                 sponds to step S109 described above. If this percentage is
mented. Furthermore, in step S94 also the priority frames             20   lower as the alarm level LAL, the PC 21 decreases the dura-
counter 212 is incremented.                                                tion of the CFP with the amount of the previous addition in
   In step S95 it is checked whether the actual DTIM interval              step S106. The alarm level LAL used in the different steps
contains a Content Free Period (CFP). If this DTIM interval                may be the same or different according to the wanted system
contains a CFP, the CFP DTIM counter 214 is incremented in                 behavior.
step S96 before the flow advances to step S97. Otherwise, the         25       If it is decided in step Sl 02 that the percentage of priority
flow advances directly to step S97. Thereafter, the routine is             frames outside the Content Free Period (i.e., the count value
ended.
                                                                           of the PFOCFP counter 213 with respect to the count value of
   The statistical information regarding the priority frames
                                                                           the priority frame counter 212) is between the low alarm level
are used as described in the following with reference to FIG.
                                                                           LAL and the high alarm level HAL, the flow advances
10.                                                                   30
   As shown in FIG. 10, the procedure is started in an DTIM                directly to step Sl0ll in which all counters 212,213 and 214
interval after the end of the Content Free Period ( step Sl 01 ).          are reset. Then, the procedure is ended.
In step Sl 02, the percentage of priority frames sent outside of               Next, a fourth embodiment is described. The structure and
the CFP is checked. Depending on the result, different pro-                procedures according to this embodiment is similar to the
cesses are executed, as described next.                               35
                                                                           embodiments described above. However, in this embodiment
   If the percentage of high priority traffic sent outside ofCFP           the nature of the high priority traffic is checked. In particular,
is higher than a certain high alarm level HAL, the PC 21 will              it is considered whether the high priority traffic is symmetri-
start corrective actions. These processes are illustrated on the           cal, i.e., whether the high priority traffic from a wireless
right side of the flow chart shown in FIG. 10.                             station to the Access Point (AP) 2 is the same or almost the
   The alarm level is 100%-percentage of the high priority            40   same as the high priority traffic from the AP 2 to the wireless
traffic that must be send inside the CFP in any case. For                  station.
example, if it is known that the traffic which requires an                     During the Content Free Period (CFP) the wireless stations
almost real-time treatment requires a priority traffic of30%,              (terminals) are not allowed to transmit unless the PC 21 polls
the alarm level is set to 70%. The alarm level can be fixed or             them. Therefore, they will register themselves to PC to be
it can be dynamically adjustable.                                     45   placed in a polling list. In order to get the best benefit from this
   When the alarm level HAL is reached, the PC will next                   traffic control, wireless stations in the WLAN must be able to
check the percentage of high priority traffic sent during the              identify the high priority traffic and send that traffic during the
DTIM intervals not containing the CFP. This is effected in                 CFP.
step S107 in which the difference between the count values of                  In case of the symmetrical high priority traffic between the
the PFOCFP counter 213 and the CFP DTIM counter 214 is                50   AP 2 and the wireless stations, the configuration information
calculated, wherein the difference is brought in relation to the           (from the external configuration program) contains a field
value of the priority frames counter (PFC) 212. If it is more              telling that this is symmetrical high priority traffic. When the
than the alarm level HAL, the PC will make the CFP interval                Point Coordinator (PC) 21 in the AP 2 detects that the high
to be half of the original (if it is not already one DTIM                  priority traffic is symmetrical and the receiving station is
interval), as described in step S108.                                 55   pollable during the Content Free Period (i.e., is CF-pollable),
   Next, in step S109, the PC 21 will check if the percentage              it will send it to the terminal inside a so-called data+CF-poll
of high priority traffic sent outside of the CFP during the                frame instead of normal data frame during the CFP. The
DTIM intervals containing CFP is also higher than the alarm                data+CF-poll frame is a special data frame, defined in the
level. This percentage Pis calculated as follows:                          IEEE 802.11 standard, that allows the receiving station send
                                                                      60   one data frame during the CFP after receiving the data +CF -
      CFP DTIM counter/(PFC-(PFOCFP-CFP DTIM                               poll frame. During the contention period, the symmetrical
          counter))/100)
                                                                           traffic does not cause any special processes. The use of data+
   If this percentage is higher than the alarm level, the PC 21            CF-poll frame enables equal high priority data delivering
will double the duration of the CFP (if not already maximum                performance to both directions.
possible) in step S1010. The alarm level used in the different        65       The PC 21 must ensure that other wireless stations in the
steps may be the same or different according to the wanted                 polling list gets polled according to the standard even when
system behavior.                                                           delivering symmetrical high priority traffic.
              Case 1:20-cv-07529 Document 1-9 Filed 09/14/20 Page 19 of 20


                                                        US RE44,904 E
                               11                                                                        12
    In the following, the configuration program used for gen-                In particular it has to be noted that the above description of
erating priority detection information used in the above                  the embodiment has been made basically with respect to the
embodiments is described in more detail.                                  IEEE 802.11 WLAN standard. However, it has to be noted
    The method adopted in the configuration program is                    that this is only an example and that it is to be understood that
described by referring to the flowchart shown in FIG. 11.            5    the invention can also be applied to other suitable network
    In step Slll, a bit pattern (consisting, for example, of one          situations.
or two bytes) which indicates the priority information is iden-              Furthermore, in the above embodiments it was basically
tified in the data frame. The identified bit pattern is defined as        distinguished between priority frames and normal frames,
the search pattern (SP) in step S112. In step S113, the loca-             i.e., between frames with priority and frames without priority.
                                                                     10   However, it is also possible to distinguish between a plurality
tion, that is, the offset of the identified bit pattern (i.e., the
                                                                          of different priority levels. For example, the second embodi-
search pattern) inside the data frame is determined. Thereaf-
                                                                          ment can be modified such that the two bit patterns are used to
ter, an information element containing the determined offset
                                                                          distinguish between three different priority levels (no prior-
and the identified search pattern is produced in step S114.               ity-medium priority-high priority). Also, different masks
Finally, in step S115 the information element is sent to the         15   for one bit pattern can be used to distinguish between differ-
Access Point and the routine ends.                                        ent priority levels.
    In a similar way, also the optional mask (as used in the
second embodiment) can be obtained. Therefore, an addi-                      The invention claimed is:
tional step is required which is performed after the bit pattern             1. A method comprising
identifying step S112 such that the mask is defined. It is also      20      extracting a bit pattern from a predetermined position in a
possible to produce a plurality of information elements, as                     frame[,];
used in the second and third embodiment, also by taking into                 comparing said extracted bit pattern with a search
account a plurality of different priority levels.                               pattern[,];
    Next, an example is described in which frames (containing                identifying a received frame as a priority frame in case said
IP packets) to be sent to a particular IP-adress should have         25         extracted bit pattern matches with said search pattern[,];
high priority. In this case, the identification of the search                forwarding said received frame to a high priority queue in
patterns and the location of the search patterns can be per-                    case said frame is detected to be a high priority frame
formed as follows: The configuration program knows that the                     during a special period for sending priority traffic[,]; and
offset to the destination IP-address from the beginning of the               adjusting the duration of the special period for sending
IP packet (as an example for a data frame) is 32 bytes and the       30         priority traffic according statistic information regarding
offset from the beginning of the ethernet (version 2) frame to                  sent priority frames.
beginning of the IP packet is 14 bytes. Thus, the actual offset              2. The method according to claim 1, further comprising
of the IP-address is 46 bytes. The search pattern is the IP-                 counting the total number of priority frames;
address in question. Thus, the necessary information for an                  counting the number of priority frames outside said special
information element can easily be extracted.                         35         period; and
    In other cases, it might be necessary that the configuration             deciding whether said special period has to be increased or
program analyzes frames in order to obtain the relevant infor-                  decreased on the basis of the count values obtained in
mation.                                                                         said counting steps.
    The location for performing the above method within the                  3. A device comprising
network can be arbitrarily chosen. It may be located in some         40      a receiver configured to receive data frames;
station in the wireless network, it may be centralized in a                  an [exracter] extracter configured to extract a bit pattern
place in the wired network, or it may be connected to the AP                    from a predetermined position of a data frame;
with a separate cable. In some cases, the configuration pro-                 a comparator configured to compare said extracted bit pat-
gram may also be run in the AP, but in this way the benefit of                  tern with a predetermined search pattern; and
the configuration program being external will be lost.               45      an identifier configured to identify said received frame as a
    Preferably, the location where the above method, i.e., the                  priority frame in case said extracted bit pattern matches
external configuration program can be performed is in one of                    with said first search pattern,
the wireless stations 2 to 5. In this way, the program can also              wherein a controller is configured to forward said received
"snoop" the traffic and check whether the traffic is correctly                  frame to a high priority queue in case said frame is
recognized by the AP, that is, whether the high priority traffic     50         detected to be a high priority frame during a special
is correctly treated. This is because in the wireless stations,                 period for sending priority traffic, and
the data sent with the frames are processed and, thus, it is clear           said controller is configured to adjust the duration of the
whether a received frame is a priority frame or not.                            special period for sending priority traffic according to
    When placed in the WLAN, the configuration program can                      statistical information regarding sent priority frames.
also make corrections to the AP configurations (i.e., the infor-     55      4. The device according to claim 3, wherein said controller,
mation elements sent to the AP) based on a traffic monitoring             in order to obtain said statistic information, is configured to
in the WLAN. The configuration program can be run in some                 access a priority frames counter for counting the total number
notebook PC in WLAN, for example.                                         of priority frames and a counter for counting priority frames
    In rather large networks, however, the best place for the             outside said special period, said controller configured to
configuration program is in the wired network, where all the         60   decide whether said special period has to be increased or
access points of the network can be controlled with a single              decreased on the basis of the count values obtained in said
configuration program.                                                    counting.
    The above description and accompanying drawings only                     5. A device comprising
illustrate the present invention by way of example. Thus, the                means for extracting a bit pattern from a predetermined
embodiments of the invention may vary within the scope of            65         position in a frame[,];
the attached claims. For example, the embodiments can be                     means for comparing said extracted bit pattern with a
arbitrarily combined.                                                           search pattern[,];
              Case 1:20-cv-07529 Document 1-9 Filed 09/14/20 Page 20 of 20


                                                        US RE44,904 E
                               13                                                                    14
   means for identifying a received frame as a priority frame             adju~tin? a duration of the transmit period reserved for
        in case said extracted bit pattern matches with said                 przorzty frames based on statistic information regarding
        search pattern[, and];                                               sent priority frames,
   means for forwarding said received frame to a high priority            wherein the statistic information regarding sent priority
        queue in case said frame is detected to be a high priority 5        frames is based on a percentage ofpriority frames trans-
        frame during a special period for sending priority traf-             mitted outside ofthe transmit period reserved for prior-
        fic[,]; and                                                          ity frames to a total number ofpriority frames transmit-
   means for adjusting the duration of the special period for                ted.
        sending priority traffic according statistic information          13. A device comprising:
       regarding sent priority frames.                             10     a controller to detect a received frame is a priority frame
    6. A memory having a program stored thereon for execu-
                                                                             based, at least in part, on information in the received
tion in a device by carrying out the method of claim 1.                     frame; and
    7. A method comprising:                                               a priority queue configured to transmit the received frame
    detecting a received frame is a priority frame based, at                 in a transmit period reserved for priority frames,
        least in part, on information in the received frame, 15              wherein   the controller is configured to adjust a duration
        including extracting a bit pattern from a predetermined              ofthe transmit period reservedfor priority frames based
       position in the received frame and comparing the                      on statistic information regarding sent priority frames,
        extracted bit pattern with a search pattern, and wherein          wherein the controller is configured to extract a bit pattern
        the detecting is based on a match between the extracted             from a predetermined position in the received frame, to
        bit pattern and the search pattern;                        20        compare the extracted bit pattern with a search pattern,
    transmitting the received frame in a transmit period                     and to detect a received frame is a priority frame based,
        reservedfor priority frames in response to the detecting;            at least in part, on a match between the extracted bit
        and                                                                  pattern  and the search pattern.
    adjusting a duration of the transmit period reserved for              14. The device of claim 13, wherein the controller is con-
       priority frames based on statistic information regarding 25 figured to forward the receivedframe to the priority queue for
       sent priority frames.                                           transmission in the transmit period reserved for priority
    8. The method of claim 7, further comprising forwarding           frames.
the received frame to a priority queue for transmission in the            15. The device of claim 13, further comprising a normal
transmit period reserved for priority frames.                          queue   configured to transmit the receivedframe outside ofthe
    9. The method of claim 8, further comprising forwarding 30 transmit period reserved for priority frames.
the receivedframe from the priority queue to a normal queue               16. The device of claim 15, wherein the controller is con-
for transmission outside of the transmit period reserved for          figured to transfer the received frame from the priority queue
priority frames in response to an expiration of the transmit           to the normal queue in response to an expiration ofthe trans-
period reserved for priority frames.                                   mit period reserved for priority frames.
    10. A method comprising:                                       35     17. A device comprising:
    detecting a received frame is a priority frame based, at              a controller to detect a received frame is a priority frame
        least in part, on information in the received frame;                 based, at least in part, on information in the received
    transmitting the received frame in a transmit period                    frame;   and
        reservedfor priority frames in response to the detecting;         a priority queue configured to transmit the received frame
    adjusting a duration of the transmit period reserved for 40              in a transmit period reserved for priority frames,
       priority frames based on statistic information regarding              wherein the controller is configured to adjust a duration
       sent priority frames; and                                             ofthe transmit period reservedfor priority frames based
   forwarding the receivedframe to a normal queue for trans-                 on statistic information regarding sent priority frames,
        mission outside of the transmit period reserved for pri-          wherein   the controller is configured to count a total num-
        ority frames when the transmit period reserved for pri- 45           ber ofpriority frames, to count a number ofthe priority
        ority frames is unavailable.                                        frames transmitted outside of the transmit period
    11. A method comprising:                                                 reserved for priority frames, and to adjust the transmit
    detecting a received frame is a priority frame based, at                 period  reserved for priority frames based on a ratio of
        least in part, on information in the received frame;                 number ofthe priority frames transmitted outside ofthe
    transmitting the received frame in a transmit period 50                  transmit period reserved for priority frames and the
        reservedfor priority frames in response to the detecting;            total number ofpriority frames.
    adjusting a duration of the transmit period reserved for              18. A device comprising:
       priority frames based on statistic information regarding           a controller to detect a received frame is a priority frame
       sent priority frames; and                                             based, at least in part, on information in the received
    counting a total number ofpriority frames; and                 55       frame; and
    counting a number of the priority frames transmitted out-             a priority queue configured to transmit the received frame
       side ofthe transmit period reserved for priority frames,              in a transmit period reserved for priority frames,
        wherein the adjusting ofthe transmit period is based on              wherein   the controller is configured to adjust a duration
        a ratio of number of the priority frames transmitted                 ofthe transmit period reservedfor priority frames based
        outside of the transmit period reserved for priority 60              on statistic information regarding sent priority frames,
       frames and the total number ofpriority frames.                     wherein the statistic information regarding sent priority
    12. A method comprising:                                                frames is based on a percentage ofpriority frames trans-
    detecting a received frame is a priority frame based, at                 mitted outside ofthe transmit period reserved for prior-
        least in part, on information in the received frame;                 ity frames to a total number ofpriority frames transmit-
    transmitting the received frame in a transmit period 65                  ted.
        reservedfor priority frames in response to the detecting;                               * * * * *
